NOT RECOMMENDED FOR PUBLICATION
                                  File Name: 22a0438n.06


                            UNITED STATES COURT OF APPEALS
                                 FOR THE SIXTH CIRCUIT                                         FILED
                                                                                         Nov 01, 2022
 MICHAEL A. CALDWELL (22-1031);                                                      DEBORAH S. HUNT, Clerk
 ROBERT M. HAHN (22-1032),
      Plaintiffs-Appellants,
                                                                  ON APPEAL FROM THE UNITED
 v.                                                               STATES DISTRICT COURT FOR
                                                                  THE WESTERN DISTRICT OF
 JOSEPH M. GASPER, in his individual and                          MICHIGAN
 representative capacities; MICHIGAN
 STATE POLICE, an agency of the State of                                                        OPINION
 Michigan,
            Defendants-Appellees.


Before: COLE, CLAY, and MATHIS, Circuit Judges.

        CLAY, Circuit Judge. Plaintiffs, Michael Caldwell and Robert Hahn (“Plaintiffs”),

appeal the district court’s orders granting Defendants, Joseph Gasper and the Michigan State

Police’s (“Defendants,” “Gasper,” or “MSP,” respectively) motions for summary judgment on

Plaintiffs’ Title VII and 28 U.S.C. § 19811 retaliation claims.2 Plaintiffs’ amended complaints

allege that Defendants demoted Caldwell and terminated Hahn in retaliation for their protected

opposition to: (1) Defendants’ diversity initiatives; and (2) Defendants’ alleged double standards

in meting out discipline. For the reasons set forth below, we AFFIRM the district court’s orders

granting Defendants’ motions for summary judgment.




        1
         Plaintiffs have brought a § 1983 lawsuit based on violations of § 1981. See Boxill v. O’Grady,
935 F.3d 510, 519–20 (6th Cir. 2019).
        2
          Plaintiffs Caldwell and Hahn each filed separate cases at the district court. The district court
issued a single opinion posted in each Plaintiff’s respective docket. Although Plaintiffs each filed separate
appeals, this Court’s opinion addresses both of their claims together, as they share the same set of facts.
Case Nos. 22-1031/1032, Caldwell, et al. v. Gasper et al.


                                          I.    BACKGROUND

                                          A. Factual Background

        This case is about two employees who were disciplined for misconduct and for disobeying

certain rules when handling the transfer process for a subordinate. They brought suit alleging that

the punishment they received was not justified and was imposed instead in retaliation for their

opposition to their employer’s efforts to diversify the police force.

        Michael Caldwell and Robert Hahn served as police officers for the Michigan State Police

(“MSP”) for over thirty years. Until recently, Caldwell was the captain of the seventh district in

northern Michigan. Hahn served as an inspector and reported to Caldwell in the same district.

Caldwell and Hahn have been close friends since they attended the state police recruit school

together in 1990.

        In the fall of 2019, Plaintiffs were involved in a series of events that culminated in

Caldwell’s demotion and Hahn’s dismissal. Plaintiffs allege that their dismissal and demotion

were due to their voicing concerns over double standards and discriminatory treatment by the MSP

towards white males in promotion and hiring. Defendants contend that Plaintiffs were not

dismissed for voicing their concerns over discrimination, but rather, because of misconduct

relating to the interview and selection process of an employee seeking to transfer to an open

position in their district. Before the district court, Plaintiffs alleged that they were discriminated

against and retaliated against by the MSP because they are white males and because they opposed

MSP’s diversity initiatives. The district court determined that Plaintiffs failed to establish a prima

facie case of reverse discrimination because they could not point to any similarly situated non-

white non-male employees who were treated differently. Plaintiffs have since abandoned and




                                                       -2-
Case Nos. 22-1031/1032, Caldwell, et al. v. Gasper et al.


waived their discrimination claims, focusing only on their claim that they were retaliated against

for opposing MSP’s diversity initiatives.

        The following sections detail the events that took place in the fall of 2019, when Plaintiffs:

(1) mishandled the transfer interview process of a subordinate; and (2) expressed their opinions

about the MSP’s new diversity initiatives.

                                   1. Misconduct in Handling Transfer

        On October 9, 2019, an assistant post commander position became available in Gaylord,

MI, in the seventh district (then Caldwell and Hahn’s district). The position was open only to

employees eligible for lateral transfer or demotion. The only officer to apply for the position was

a white male, Michael Bush. Bush had worked for the MSP for twenty years and had recently

been promoted to detective lieutenant, serving as the Traverse Narcotics Team Commander in the

seventh district.

        When Bush expressed interest in the position, Hahn, Caldwell, and Bush’s direct

supervisor, First Lieutenant (“Lt.”) Belcher, each spoke with him individually and told him they

would not support his transfer because they needed him in the Traverse narcotics unit. Bush was

required to obtain a recommendation from his supervisor on a PD-35 form to submit with his

application. Belcher completed the PD-35 form for Bush and praised Bush’s work in his current

position but wrote that he was not recommended for the position because he had not been in his

latest position long enough to warrant a promotion to assistant post commander.

        The PD-35 was forwarded to human resources (“HR”). Upon receipt of the PD-35, HR

Director Stephanie Horton spoke with Lt. Colonel Richard Arnold (Caldwell’s supervisor), and

they concluded that Belcher’s non-recommendation contained in the PD-35 was invalid because it

was based solely on Bush’s short time in his current position, and not on his performance.


                                                       -3-
Case Nos. 22-1031/1032, Caldwell, et al. v. Gasper et al.


Thereafter, Arnold called Caldwell and they discussed Bush’s application. Arnold told Caldwell

that MSP policy required Bush to be given an interview and that all policies should be followed.

Caldwell told Arnold that unless he was overruled, he planned to deny the transfer. Arnold assured

Caldwell that he would not overrule the results of the interview panel. 3 Caldwell said he left the

conversation believing that Arnold told him to go through the motions of the policy.

        The hiring manager for the assistant post commander position was First Lt. Jason Nemecek.

Caldwell instructed Nemecek to follow policy, convene an interview panel, and interview Bush

for the position. Caldwell made clear to Nemecek, however, that he would not approve the transfer

regardless of the results of the interview. On October 28, 2019, Nemecek and a colleague, Connie

Swander, interviewed Bush. Nemecek and Swander rated Bush very highly, 52 out of 60 points,

on a form known as the PD-11. The PD-11 is required for certain positions, but it was not required

for this position and HR did not list it as a required form in the instructions sent to Nemecek.

Nemecek and Swander both signed the completed PD-11 form.

        Hahn received the signed PD-11 form and a memo indicating that Bush had been

recommended for the assistant post commander position. Hahn was surprised to receive this memo

and sent it to Caldwell. Caldwell spoke with Nemecek about the scores and the selection memo,

and Nemecek explained that he was going through the motions and believed he had done what the

process required. After this conversation, Caldwell purportedly believed that Nemecek may have

inflated Bush’s scores. Caldwell asked Hahn to follow up with Nemecek and ask him if the scores

on the PD-11 accurately reflected Bush’s performance in the interview, and if they did not, to

resubmit it with accurate scores. Hahn did as he was told and spoke with Nemecek. Nemecek, in




        3
          During his deposition, Arnold indicated he believed that Caldwell was going to serve on the
interview panel.

                                                       -4-
Case Nos. 22-1031/1032, Caldwell, et al. v. Gasper et al.


turn, discussed Hahn’s comments with Connie Swander, but she refused to change the scores.

Nemecek let Hahn and Caldwell know that Swander did not want to revisit the score.

        Caldwell then spoke with HR Director Stephanie Horton about Bush’s application and the

scores on the PD-11. During their conversation, Horton let Caldwell know that the lateral

interview process did not require the use of the PD-11 form or even a full selection memo. On

October 30, 2019, Nemecek revised the selection memo to advise that Bush would not be selected

and to request that the assistant post commander position be opened to all applicants.

                                     2. Investigation into Misconduct

        Two days later, MSP’s professional standards committee received a complaint against

Hahn alleging that Hahn manipulated the hiring process to prevent Bush from obtaining the

assistant post commander position. First Lt. Brody Boucher, who served as commander of the

professional standards section, investigated the complaint. As part of the investigation, Boucher

monitored Hahn’s and Caldwell’s emails, reviewed all documents relating to Bush’s application,

and interviewed all of the individuals involved during the process, including Hahn, Caldwell,

Nemecek, Belcher, Swander, Horton, Arnold, and Bush. Boucher’s 55-page report includes notes

from those interviews and detailed Nemecek’s discomfort with Hahn’s instructions to alter the

scores on the PD-11. According to the report, Nemecek “felt sick to his stomach” and “feared

retaliation from command.” (Boucher Investigation Rep., Hahn R. 142-2, Page ID #1006.)4




        4
           For citations to the appeals court docket, “Caldwell ECF No.” refers to the docket in Caldwell’s
case, Caldwell v. Gasper, No. 22-1031. The docket in Hahn’s case, Hahn v. Gasper, No. 22-1032, in turn,
is referred to by using “Hahn ECF No.”
        Likewise, for citations to the record before the district court, “Hahn R.” refers to the trial court
docket in Hahn’s case, Hahn v. Gasper, No. 1:20-cv-403. The record in Caldwell’s case, Caldwell v.
Gasper, No. 1:20-cv-411, in turn, is referred to by using “Caldwell R.”

                                                       -5-
Case Nos. 22-1031/1032, Caldwell, et al. v. Gasper et al.


Nemecek also detailed several instances during the application process where Hahn raised his

voice and intimidated him into rewriting the selection memorandum.

        Boucher’s investigation report was sent to Director Gasper on March 5, 2020. On March

9, 2020. Hahn and Caldwell were given a statement of charges and proposed discipline. The

charges against Hahn related to his using his position to “bully and intimidate” employees under

his command “to manipulate a selection process to ensure a qualified candidate was not selected.”

(Statement of Charges, Hahn R. 142-15, Page ID #1053.) The charges against Caldwell indicated

that he violated civil service rules during the selection process by directing his employees to score

the applicant according to Caldwell’s predetermined outcome and not on the basis of merit.

(Statement of Charges, Caldwell R. 137-15, Page ID #1017.) The charges recommended that

Caldwell be demoted and Hahn be terminated.

                  3. Complaints About Diversity Initiatives and Double Standards

        Caldwell and Hahn allege that they engaged in protected conduct by complaining about

diversity initiatives and double standards within the MSP beginning in August 2019 until March

2020, when disciplinary proceedings were initiated against them. They argue that these complaints

motivated the MSP to retaliate against them. Their complaints are summarized as follows.

                 a. Complaint One: Sergeant Gill’s Comedy Routines (Hahn only)

        Hahn’s first complaint was about a Black colleague’s comedy routine. In August 2019,

Hahn attended a retirement party. The party featured an open-mic segment, during which Sergeant

Dwayne Gill, who served in the recruiting and selection department of the office of equity and

inclusion, delivered a comedy routine that featured racial jokes. Hahn was upset with the jokes

that Gill made during his routine and he reported them to Gill’s supervisor, Inspector Lisa Rish,

on September 3, 2019. Rish advised Hahn that she would get back to him about his complaint


                                                       -6-
Case Nos. 22-1031/1032, Caldwell, et al. v. Gasper et al.


after the October fall executive forum. Unsatisfied, Hahn also wrote an email to HR complaining

about and linking to Gill’s standup routines, many of which were available for viewing on

YouTube. On September 19, 2019, Hahn ran into HR Director Stephanie Horton, and she

mentioned she had received his email and forwarded it up the chain of command. A few weeks

later, Gill’s supervisor, Rish, informed Hahn that the MSP was launching an internal investigation

of his complaint on Sergeant Gill’s comedy routine. The investigation into Gill culminated in a

finding that he had violated conduct policies and a recommendation that Gill be suspended for two

days. The two-day suspension, however, was later waived by Colonel Arnold. Hahn was

unsatisfied with how this investigation was handled and appealed the results to HR. He wrote to

them:

        The actions I took in this matter were "protected activities," taken to remedy a clear
        double-standard, which has long been condoned by the Michigan State Police, and
        affords, among other current advantages. a higher level of first amendment
        protections to certain ethnic and gender classes, than it does others. As the initial
        primary complainant in this matter, the obstruction I was required to hurdle in order
        to stir other responsible commanders and division heads to action, and the lack of
        corrective measures taken to address Sgt. Gill’s improper conduct, are wholly
        unacceptable and appear discriminatory against members of other ethnicities in
        Michigan state government. I believe an investigation into the criteria cited in
        dismissing Sgt. Gill’s proposed discipline is in order, as well as an investigation
        into the gross lack of oversight by those who command the offices, divisions, and
        bureaus charged with assuring equal and consistent adherence to MSP’s
        Discriminatory Harassment Policy.

(Robert M. Hahn Decl., Hahn R. 145-12 at Page ID #1263.)

                b. Complaint Two: Debriefing the Fall Forum (Caldwell and Hahn)

        On October 8, 2019, Director of the MSP, Joseph Gasper held a fall forum meeting.

Defendants allege that during this meeting, Gasper released a strategic plan for 2020–2022;

reiterated that diversity is the number one priority of the department; said that individuals should

not think of themselves but the agency as whole if denied a promotion for the sake of diversity;


                                                       -7-
Case Nos. 22-1031/1032, Caldwell, et al. v. Gasper et al.


and stated that the MSP is “way too White [sic] and way too male.” (Pet’r’s Br., Caldwell ECF

No. 23 at 13; Op. and Order, Caldwell R. 166, Page ID # 1435; Strategic Plan Document, Caldwell

R. 137-18, PageID # 1047.) Both Hahn and Caldwell complained about the MSP’s diversity push

during a debrief of the MSP’s fall forum that took place the next day.

        The day after the fall forum, Lt. Colonel Arnold chaired a field operation bureau meeting

to discuss the diversity initiatives put forth by Gasper. At this meeting, Caldwell and Hahn both

criticized Gasper’s comments and his proposed initiatives. Caldwell stated that he was concerned

about how these diversity initiatives were affecting white males and that the term “white male”

had taken on a negative connotation. He stated that white males feel like they are being excluded

from promotional opportunities because of their race and gender and asked how the diversity

initiative would foster an atmosphere of inclusion for members who are not female or members of

a racial or ethnic minority. Hahn stated that recruiting and promotions should be based on merit

only and that it was not the MSP’s fault that it was a majority white male agency. He also criticized

the MSP’s “hand-wringing over demographics” as an “unwise response to the false claims of

institutional racism by Black advocacy groups in the wake of Retired Colonel Etue’s race-neutral

Facebook post.”5 (Robert M. Hahn Decl., Hahn R. 145-12 at Page ID #1259.)

        Plaintiffs allege that they became “persona non grata” after they made these statements,

and their colleagues avoided them, especially when Director Gasper was present. (Pet’r’s Br.,

Caldwell ECF No. 23 at 18; Pet’r’s Br., Hahn ECF No. 23 at 19.) Caldwell recalls that Director




        5
         Although not mentioned in the record, this Court takes judicial notice, pursuant to Federal Rule
of Evidence 201, of a news article indicating that in October 2017, Colonel Kriste Kibbey Etue posted a
meme on her Facebook page calling NFL players who kneel during the national anthem “degenerates.” See
Cheyna Roth, Activists continue to call for Col. Etue’s removal, WNMU-FM PUBLIC RADIO (Oct. 17,
2017),   https://www.wnmufm.org/law-enforcement/2017-10-23/activists-continue-to-call-for-col-etues-
removal.

                                                       -8-
Case Nos. 22-1031/1032, Caldwell, et al. v. Gasper et al.


Gasper ignored him and turned his back to him at a conference after he came over and rendered a

hand salute.

            c. Complaint Three: Diversity and Inclusion Presentation (Caldwell only)

        Caldwell complained about the diversity initiatives again during a presentation on diversity

and inclusion. On December 12, 2019, Caldwell attended a presentation by Inspector Lisa Rish,

who served as the Equity and Inclusion Officer for the MSP. At this meeting, Caldwell expressed

his concerns about the diversity initiative and expressed his belief that the term white male had

taken on a negative connotation within the MSP. Caldwell asked how a series of leadership

seminars for women in law enforcement “fostered a feeling of ‘inclusion’ by male MSP members.”

(Michael A. Caldwell Decl., Caldwell R. 142-14 at Page ID #1237.)

             d. Complaint Four: Email about Double Standard within MSP (Hahn to Caldwell)

        At 10:35 a.m. Sunday March 8, 2020, Hahn wrote Caldwell an email expressing his

frustration that Sergeant Gill mocked racial minorities during a comedy routine and only received

a two-day suspension that was later waived. Hahn wrote, in relevant part:

        I feel the double-standfard concerns I made known to our EIO, the Office of
        Professional Standards, the director of our Human Resources Division, and my
        bureau leadership, continue to be ignored. Because of this, I feel rather foolish for
        having stepped up to assure EQUAL rights and protections for ALL department
        members.

(Pet’r’s Br., Hahn ECF No. 23 at 20.) Plaintiffs argue that the timing of the discipline reveals

retaliation, as it is undisputed that Defendants were monitoring their emails and that their

disciplinary processes began the day after the email was sent.

                                          4. Disciplinary Hearing

        At 1:15 p.m. on Monday, March 8, 2020, the day after Hahn sent that email to Caldwell,

they were served with statements of charges and proposed discipline. The charges related to Hahn


                                                       -9-
Case Nos. 22-1031/1032, Caldwell, et al. v. Gasper et al.


and Caldwell’s handling of the selection process for the post commander position. Four days later,

Lt. Colonel Chris Kelenske and Inspector Lisa Gee-Cram oversaw a disciplinary hearing during

which they upheld the discipline recommended by HR: demotion of Caldwell and termination of

Hahn.

                                           B. Procedural History

        In May 2020, Caldwell and Hahn filed separate lawsuits against the MSP, Governor

Gretchen Whitmer, and Director Gasper, alleging that they had suffered unlawful race and gender-

based discrimination and retaliation for complaining about discrimination. In July 2020, they each

filed amended complaints. The district court dismissed every claim other than the discrimination

and retaliation claims against Gasper and the MSP.

        Defendants thereafter moved for summary judgment. The matter was fully briefed, and

the district court held a hearing on the motions. At the hearing, Plaintiffs confirmed that they

waived the § 1983 discrimination claim against Gasper. The district court thereafter granted

Defendants’ motions for summary judgment. Plaintiffs timely appealed the order. On appeal,

Plaintiffs expressly waive their Title VII discrimination claims, and appeal only the district court’s

grant of summary judgment on their retaliation claims against Gasper and the MSP.

                                           II.    DISCUSSION

                                          A. Standard of Review

        This Court reviews a district court’s grant of a motion for summary judgement de novo.

See Thacker v. Ethicon, Inc., 47 F.4th 451, 458 (6th Cir. 2022). Summary judgment is properly

granted when the “movant shows that there is no genuine dispute as to any material fact and the

movant is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a).




                                                      - 10 -
Case Nos. 22-1031/1032, Caldwell, et al. v. Gasper et al.


          When evaluating whether a motion for summary judgment was properly granted, “this

Court views the evidence in the light most favorable to the party opposing the motion.” Kirilenko-

Ison v. Bd. of Educ. of Danville Indep. Sch., 974 F.3d 652, 660 (6th Cir. 2020) (citing Matsushita

Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 587 (1986)). This means that the “evidence

of the non-movant is to be believed, and all justifiable inferences are to be drawn in his favor,”

since “credibility determinations, the weighing of the evidence, and the drawing of legitimate

inferences from the facts are jury functions.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 255

(1986).

              B. Section 1981 and Title VII Retaliation Claims Against Defendants

          Plaintiffs bring retaliation claims against Gasper and the MSP pursuant to 28 U.S.C § 1981

and Title VII. As the district court correctly determined, § 1983 provides “a vehicle to vindicate

[plaintiffs’] rights under § 1981.” Boxill v. O’Grady, 935 F.3d 510, 519–20 (6th Cir. 2019).

Claims for retaliation under §1981 are analyzed under the same framework as claims for retaliation

brought pursuant to Title VII. Id. at 520.

          A claim for retaliation can be proven with either direct or circumstantial evidence. See

Spengler v. Worthington Cylinders, 615 F.3d 481, 491 (6th Cir. 2010). Direct evidence does not

require any inferences to be drawn regarding what motivated the employer’s actions. Id. Plaintiffs

do not dispute that they have not brought forward direct evidence of retaliation, so this Court will

apply the McDonnell-Douglas burden shifting framework for circumstantial evidence of

retaliation. See Laster v. City of Kalamazoo, 746 F.3d 714, 730 (6th Cir. 2014).

          A prima face case of Title VII retaliation requires a showing that plaintiffs: (1) engaged

in protected activity; (2) the defendants knew of this protected activity; (3) the defendants

subsequently took an adverse employment action; and (4) that a causal connection exists “between


                                                      - 11 -
Case Nos. 22-1031/1032, Caldwell, et al. v. Gasper et al.


the protected activity and the adverse employment action.” Goller v. Ohio Dep’t of Rehab. &

Correction, 285 F. App’x 250, 256 (6th Cir. 2008) (citing E.E.O.C. v. Avery Dennison Corp., 104

F.3d 858, 860 (6th Cir. 1997)). If the plaintiff can make out a prima facie case, “the burden of

production shifts to the defendant to show that it had a legitimate, non-discriminatory basis for the

adverse action.” Kirilenko-Ison v. Bd. of Educ. of Danville Indep. Sch., 974 F.3d 652, 661 (6th

Cir. 2020). The plaintiff must then show “by a preponderance of the evidence” that defendants’

stated reasons were pretext for retaliation. Id.

        At issue on appeal is whether the district court erred by determining that Plaintiffs failed

to (1) make out a prima facie case because they did not engage in protected activity and because

Defendants were not aware they engaged in protected activity,6 and (2) show that Defendants’

non-discriminatory reasons for the adverse actions were pretext.

                                             1. Prima facie case

        Here, Plaintiffs cannot make out a prima facie case for discrimination because they did not

engage in protected activity. Plaintiffs argue that the following constitutes protected activity:

(1) Hahn’s complaints about Sergeant Gill’s comedy routine; (2) Hahn and Caldwell’s concerns

about Director Gasper’s diversity initiatives expressed in a meeting on October 9, 2019;

(3) Caldwell’s comments during the December 12, 2019, diversity and inclusion presentation that

the term white male had taken on a negative connotation; and (4) Hahn’s email to Caldwell on

March 8, 2020, decrying double standards in relation to Sergeant Gill’s discipline.


        6
          Because we find that Plaintiffs did not engage in protected activity, we need not analyze whether
Defendants were aware of Plaintiffs’ protected activity. Even if Plaintiffs’ conduct constituted protected
activity, however, Plaintiffs presented no circumstantial evidence, beyond their own speculation, that
indicated that either Gasper or Kelenske had knowledge of their complaints. See Proffitt v. Metro. Govt. of
Nashville and Davidson County, Tenn., 150 F. App’x 439, 443 (6th Cir. 2005) (finding plaintiff’s reliance
on a string of inferences insufficient to establish defendants’ knowledge of protected activity); see also
Mulhall v. Ashcroft, 287 F.3d 543, 553 (6th Cir. 2002).

                                                      - 12 -
Case Nos. 22-1031/1032, Caldwell, et al. v. Gasper et al.


        Title VII forbids employers from retaliating against employees who oppose employment

practices that may be unlawful under Title VII. 42 U.S.C. § 2000e–2(a)(1); see also Yazdian v.

ConMed Endoscopic Techs., Inc., 793 F.3d 634, 646 (6th Cir. 2015). An employee does not need

to be correct that the employment practices he opposes are actually unlawful. Yazdian, 793 F.3d

at 646–47. Instead, the employee need only prove that his complaints about the employment

practices were based on “a reasonable and good faith belief that the opposed practices were

unlawful.” Johnson v. U. of Cincinnati, 215 F.3d 561, 579 (6th Cir. 2000) (internal quotation

marks omitted); see also Barrett v. Whirlpool Corp., 556 F.3d 502, 516 (6th Cir. 2009). The

requirement that the complaint be based on a reasonable and good faith belief has both an objective

and subjective component. The employee who complains “must actually believe[] that the conduct

complained of constituted a violation of relevant law, and a reasonable person in the same factual

circumstances with the same training and experience as the aggrieved employee would believe

that the conduct complained of was unlawful.” Yazdian, 793 F.3d at 646–47 (internal quotation

marks omitted).

        A vague charge of discrimination does not constitute protected activity. See id. at 645;

Booker v. Brown & Williamson Tobacco Co., Inc., 879 F.2d 1304, 1313 (6th Cir. 1989) (noting

that a vague charge of discrimination is insufficient to constitute protected activity because “every

adverse employment decision by an employer would be subject to challenge under either state or

federal civil rights legislation simply by an employee inserting a charge of discrimination”).

A plaintiff need not lodge a complaint with “absolute formality, clarity, or precision” but must

make a specific allegation about unlawful employment discrimination and not merely express

concern about “management practices.” Yazdian, 793 F.3d at 645, 647. 3d.




                                                      - 13 -
Case Nos. 22-1031/1032, Caldwell, et al. v. Gasper et al.


        Plaintiff Hahn’s complaints about how the investigation into Sergeant Gill’s comedy

routines was handled were not protected activity because he did not complain about unlawful

activity by the MSP, but rather, about management practices. Hahn did not complain because he

felt that specific individuals in the office were being discriminated against or because Gill created

a hostile work environment;7 Hahn was complaining because he felt that the discipline meted out

to Gill was insufficient. Even if Hahn’s complaints are to be construed as complaints about

unequal treatment in discipline, Hahn’s comments about unequal treatment were still too vague to

constitute protected activity. See Willoughby v. Allstate Ins. Co., 104 F. App’x 528, 530–31 (6th

Cir. 2004) (determining that district court properly granted summary judgment because plaintiff’s

letter was not protected activity where it contained vague charge of unequal treatment).

        The same is true of Hahn’s March 8, 2020, email to Caldwell regarding the alleged double

standards in the handling of his complaint about Sergeant Gill. Hahn made only conclusory

allegations of double standards without describing how MSP’s actions in responding to his

complaint were discriminatory or unlawful. Fox v. Eagle Distribg. Co., Inc., 510 F.3d 587, 591–



        7
          Hahn does not argue that his complaints were an attempt to notify his employers about a hostile
work environment, but even if he did, his complaints about Gill do not constitute protected activity because
there is no objective basis for believing that Gill’s comedy routine created a hostile work environment. See
Barrett v. Whirlpool Corp., 556 F.3d 502, 514 (6th Cir. 2009) (noting that to establish that complaint about
hostile work environment is protected activity, plaintiff must provide evidence of “an environment that
a reasonable person would find hostile or abusive” and show he “subjectively perceive[d] the environment
to be abusive”); Clark Cnty. Sch. Dist. v. Breeden, 532 U.S. 268, 271 (2001) (determining that plaintiff’s
complaint about single incident where supervisor and colleague made sexual joke was not protected activity
because “[n]o reasonable person could have believed that the single incident recounted above violated Title
VII's standard” for a hostile work environment); Faragher v. City of Boca Raton, 524 U.S. 775, 788 (1998)
(noting that “simple teasing, offhand comments, and isolated incidents (unless extremely serious) will not
amount to discriminatory changes in the ‘terms and conditions of employment’” to constitute a hostile work
environment). Moreover, Hahn himself admitted he was not offended by Gill’s routine, thus failing to
establish the subjective requirement that he believed he was experiencing a hostile work environment.
(Email from Hahn to Lisa Gee-Cram, Hahn R. 145-13, Page ID #1265 (“On a personal note, Sgt Gill’s
remarks that people might be ‘as confused as Amish people in a Best Buy store.’ My grandparents were
Mennonites, however, I’m not personally offended since I’m not outraged by everything.”)).

                                                      - 14 -
Case Nos. 22-1031/1032, Caldwell, et al. v. Gasper et al.


92 (6th Cir. 2007) (determining that plaintiff’s general complaints of unhappiness with defendants’

actions and about management being “out to get him” was not protected activity where it did not

allege acts of discrimination).

        Caldwell and Hahn’s criticism of Director Gasper and the MSP’s diversity initiatives are

also not protected activity because their criticism was comprised of general complaints about

unfairness and dissatisfaction with the MSP’s reactions to public outcry over the lack of diversity

within the police force. Plaintiffs’ comments did not indicate that they or another employee were

being discriminated against in hiring and promotion. Balding-Margolis v. Cleveland Arcade, 352

F. App’x 35, 45 (6th Cir. 2009) (determining that plaintiff’s complaints did not constitute protected

activity where the complaints concerned general “work-related issues” and expressed that plaintiff

was “simply unhappy with the manner in which [defendant] conducted business.”).

        Caldwell’s comments at the diversity and inclusion presentation on December 12, 2019,

are similarly vague and nonspecific. At that meeting Caldwell again expressed his concern about

a negative connotation associated with the word “white male” and with white males feeling like

there was not enough programming specifically targeted towards them. He made no specific

allegations of discrimination against him or another employee that would be sufficient to constitute

protected activity. See Booker v. Brown & Williamson Tobacco Co., Inc., 879 F.2d 1304, 1313

(6th Cir. 1989) (noting that plaintiff’s complaint was not protected activity and was only a vague

charge of discrimination where plaintiff complained that charges against him were a result of

“ethnocism.”). Because Plaintiffs’ complaints were vague, nonspecific charges of discrimination

and mismanagement, their comments cannot be considered protected activity and Plaintiffs are

unable to establish a prima facie case of discrimination.




                                                      - 15 -
Case Nos. 22-1031/1032, Caldwell, et al. v. Gasper et al.


                                                   2. Pretext

        Even if Plaintiffs could demonstrate a prima facie case of retaliation, they have not

presented sufficient evidence to show that Defendants’ legitimate nondiscriminatory reason for the

adverse action was pretextual. Defendants’ proffered reason for Caldwell’s demotion and Hahn’s

dismissal was that Plaintiffs showed incompetence and used their positions to manipulate the

interview process for the assistant post commander position to suit their own ends, rather than

following policy. Unlike the showing at the prima facie stage, the burden at the pretext stage is

onerous: Plaintiffs must “demonstrate by a preponderance of the evidence that the proffered

reason was a mere pretext for [retaliation].” Alexander v. Ohio State U. College of Soc. Work, 429

F. App’x 481, 489 (6th Cir. 2011) (quoting Abbott v. Crown Motor Co., Inc., 348 F.3d 537, 542

(6th Cir. 2003)).

        To prove pretext, a plaintiff has the burden to show “(1) that the proffered reasons had no

basis in fact, (2) that the proffered reasons did not actually motivate the employer's action, or

(3) that they were insufficient to motivate the employer's action.” Tingle v. Arbors at Hilliard,

692 F.3d 523, 530 (6th Cir. 2012) (quoting Romans v. Mich. Dep't of Human Servs., 668 F.3d 826,

839 (6th Cir. 2012)). The ultimate inquiry in using any of these three methods is an assessment of

whether the “employer made up its stated reason to conceal intentional [retaliation].” Id. at 530

(internal quotation marks omitted).

        The district court determined that Defendants had satisfied their burden of showing that

they honestly believed their non-discriminatory reason for dismissing Hahn and demoting

Caldwell.     A plaintiff cannot show pretext when an employer has an honest belief in its

nondiscriminatory reason for discharging an employee and relies on “particularized facts that were

before it at the time the decision was made.” Majewski v. Automatic Data Processing, Inc.,


                                                      - 16 -
Case Nos. 22-1031/1032, Caldwell, et al. v. Gasper et al.


274 F.3d 1106, 1117 (6th Cir. 2001); see also Briggs v. U. of Cincinnati, 11 F.4th 498, 515 (6th

Cir. 2021).

        In this case, Plaintiffs argue that Defendants and the district court’s reliance on Boucher’s

report was “misplaced” because “Boucher was not a decisionmaker or participant in the decision-

making process.” (Pet’r’s Br., Hahn ECF No. 23 at 45.) Plaintiffs cite to no authority, and we

know of none, to support their contention that an employer or a court is not permitted to rely on

the testimony of an individual tasked by the employer to investigate the claims of misconduct.

Where an employer conducts a thorough investigation and makes an employment decision based

on facts uncovered in that investigation, plaintiffs do not demonstrate pretext simply because they

“might have come to a different conclusion if they had conducted the investigation.” Seeger v.

Cincinnati Bell Tel. Co., LLC, 681 F.3d 274, 287 (6th Cir. 2012).

        Plaintiffs point to eight other categories of evidence that they argue proves pretext: (1) that

the MSP only offers settlements to less serious offenses, meaning that MSP viewed Hahn and

Caldwell’s offenses as less serious; (2) that the district court considered the discipline levied

against Hahn “heavy handed;” (3) that there was no factual basis for Kelenke’s assertion that Hahn

lied when he denied telling Nemecek to use a PD-11; (4) that there is no factual basis for the

proposition that Hahn and Caldwell lied about whether the PD-11 form was required; (5) that

Defendants’ explanation for the adverse action keeps changing; (6) that Defendants treated a

similarly situated employee far better than Hahn even though that employee engaged in egregious

conduct; (7) that defendants attempted to conceal the identity of the decisionmaker in this case;

and (8) that Defendants’ explanations “smack of mendacity.” (Pet’r’s Br., Hahn ECF No. 23 at

45–46.) None of these categories of evidence proves that Defendants did not honestly believe that




                                                      - 17 -
Case Nos. 22-1031/1032, Caldwell, et al. v. Gasper et al.


Caldwell and Hahn mishandled the interview and selection process for the assistant post

commander opening.8

        Plaintiffs also argue that the honest belief rule does not apply when a cat’s paw theory is

advanced––where there is evidence that a “biased subordinate intentionally manipulated the

decisionmaker”––citing Marshall v. The Rawlings Co. LLC, 854 F.3d 368, 380 (6th Cir. 2017).

While Plaintiffs are correct, Plaintiffs did not present any evidence that Gasper or Kelenske were

manipulated by a subordinate with discriminatory animus towards Hahn or Caldwell. Kelenske’s

termination decision was based on Boucher’s investigation report. Plaintiffs do not point to any

evidence that Boucher was influenced by any biased subordinate nor that Boucher himself was

biased against Caldwell or Hahn. Furthermore, the honest belief rule can be applied to “the

allegedly biased lower-level decisionmaker; that is, the defendant may show that the lower-level

subordinate was not actually biased by showing that the lower-level subordinate held an honest

belief that justified the adverse action against the plaintiff.” Marshall v. The Rawlings Co. LLC,

854 F.3d 368, 380 n.3 (6th Cir. 2017). Boucher testified that the report he prepared was based on

his interviews with Plaintiffs and all relevant witnesses and he believed that the evidence showed

that they had ordered Nemecek to manipulate Bush’s scores. Plaintiffs point to no evidence

indicating that Boucher did not honestly believe the findings contained in his investigation report.



        8
           Each of the pieces of evidence they offer is insufficient: (1) the fact the MSP only offers
settlements to less serious offenses does not mean that it was not an offense the MSP was entitled to
discipline; (2) the district court’s thoughts about the severity of the punishment meted out does not affect
the legal analysis relevant to whether Defendants’ invocation of the honest belief rule is proper; as for
reasons (3), (4), (5), the fact that Plaintiffs would have conducted the investigation differently or come to a
different conclusion is not sufficient to overcome Defendants’ honest belief, and Defendants’ explanation
for the discipline has not changed merely because there are gaps in knowledge or slight inconsistencies in
the testimony of different employees; (6) Plaintiffs admit that the “similarly situated employee” is not
similarly situated because he committed a more egregious offense; (7) none of the evidence cited indicates
that Defendants sought to conceal the identity of the decisionmaker, and indicates that Kelenske was the
decision maker; and (8) this is a conclusory allegation unsupported by the record.

                                                      - 18 -
Case Nos. 22-1031/1032, Caldwell, et al. v. Gasper et al.


        Accordingly, Plaintiffs also fail to establish that Defendants’ employment decisions were

pretextual.

                                               CONCLUSION

        For the reasons stated above, we AFFIRM the district court’s order granting the

Defendants’ motion for summary judgment.




                                                      - 19 -